IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-19-00196-CR

IJAH IWASEY BALTIMORE,
                                                                      Appellant
    v.

THE STATE OF TEXAS,
                                                                      Appellee



                                From the 54th District Court
                                 McLennan County, Texas
                                Trial Court No. 2017-449-C2


                               MEMORANDUM OPINION



         Ijah Baltimore was convicted of unlawful carrying of a weapon in November

2016. 1 TEX. PENAL CODE ANN. § 46.02. His offense was enhanced from a Class A

misdemeanor to a third-degree felony because the jury found that he committed the

offense on the premises of an establishment licensed to sell alcoholic beverages. Id. §

46.02(c). On original submission to this Court, Baltimore argued on appeal that the

evidence was insufficient to show that he was on the premises of an establishment



1 Since the time of the offense, Section 46.02 has since been significantly amended. Act of May 27, 2021,
87th Leg., R.S., ch. 809, § 22, 2021 Tex. Sess. Law Serv. 1962, 1974.
licensed to sell alcohol, but this Court found that the evidence was sufficient and affirmed

his conviction.      Baltimore v. State, 608 S.W.3d 864 (Tex. App.—Waco 2020) (reversed by

Baltimore v. State, 631 S.W.3d 727 (Tex. Crim. App. 2021) (Baltimore II)).

        The Court of Criminal Appeals vacated this Court's judgment and remanded the

proceeding to this Court for us to reconsider the sufficiency of the evidence in light of the

Court of Criminal Appeals's decision in Curlee v. State, 620 S.W.3d 767 (Tex. Crim. App.

2021). Baltimore II, 631 S.W.3d at 728. The Court of Criminal Appeals held in Curlee that

an officer's opinion regarding whether a playground was open to the public "was a

factually unsupported inference or presumption" "[a]bsent the bases upon which [his]

opinion was formed . . . ." Curlee, 620 S.W.3d at 785. The Court of Criminal Appeals

ordered this Court to consider whether the reasoning of the Court of Criminal Appeals

in Curlee would apply to the testimony about whether Baltimore was on "premises"

licensed to sell alcoholic beverages. Baltimore II, 631 S.W.3d at 728.

        In its opinion, the Court of Criminal Appeals expressed the standard of review for

sufficiency of the evidence as follows:

        In assessing the sufficiency of the evidence to support a criminal conviction,
        reviewing courts "consider all the evidence in the light most favorable to
        the verdict and determine whether, based on that evidence and reasonable
        inferences therefrom, a rational juror could have found the essential
        elements of the crime beyond a reasonable doubt." Alfaro-Jimenez v. State,
        577 S.W.3d 240, 243-44 (Tex. Crim. App. 2019) (quoting Hooper v. State, 214
        S.W.3d 9, 13 (Tex. Crim. App. 2007)); Jackson v. Virginia, 443 U.S. 307, 319,
        99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). The evidence must be sufficient to
        establish each element of the offense. Lee v. State, 537 S.W.3d 924, 926 (Tex.
        Crim. App. 2017).

        The sufficiency of the evidence is measured by comparing the evidence

Baltimore v. State                                                                       Page 2
        produced at trial to "the essential elements of the offense as defined by the
        hypothetically correct jury charge." Malik v. State, 953 S.W.2d 234, 240 (Tex.
        Crim. App. 1997). A hypothetically correct jury charge "accurately sets out
        the law, is authorized by the indictment, does not unnecessarily increase
        the State's burden of proof or unnecessarily restrict the State's theories of
        liability, and adequately describes the particular offense for which the
        defendant was tried." Id. The law "authorized by the indictment" consists
        of the statutory elements of the offense as modified by the indictment
        allegations. Curry v. State, 30 S.W.3d 394, 404 (Tex. Crim. App. 2000).

Curlee, 620 S.W.3d at 778.

UNLAWFULLY CARRYING A WEAPON

         The relevant portion of Penal Code Section 46.02 in effect at the time of the

charged offense states:

           (a) A person commits an offense if the person intentionally, knowingly,
        or recklessly carries on or about his or her person a handgun, illegal knife,
        or club if the person is not:

             (1) on the person's own premises or premises under the person's control;
        or

          (2) inside of or directly en route to a motor vehicle or watercraft that is
        owned by the person or under the person's control.

             ....

           (c) An offense under this section is a felony of the third degree if the
        offense is committed on any premises licensed or issued a permit by this
        state for the sale of alcoholic beverages.

TEX. PENAL CODE ANN. § 46.02(a)(1), (2), & (c). Although "premises" is defined in Section

46.02(a-2), the jury charge included the definition of "premises" found in the Alcoholic

Beverage Code as follows:

        "Premises" means the grounds and all buildings, vehicles, and
        appurtenances pertaining to the grounds, including any adjacent premises

Baltimore v. State                                                                       Page 3
        if they are directly or indirectly under the control of the same person.

TEX. ALCO. BEV. CODE ANN. § 11.49(a).

        The State argues that the evidence in this proceeding is distinguishable from Curlee

in that, in Curlee, there was only one officer who testified that a playground at a church

was "open to the public," which was an element of the offense. The only other evidence

of whether the playground was "open to the public" in Curlee was that the officer had

conversations with the church's pastor about whether or not it was open to the public. In

this proceeding, the State contends that there were multiple witnesses, both officers and

witnesses to the offense, who testified that the unlawful possession of the weapon

occurred in the parking lot of a bar called "Crying Shame" and that more than one officer

testified that Crying Shame was licensed to sell alcoholic beverages.

        Our review of the record shows that those witnesses each answered in the

affirmative when the State asked them if the parking lot was the parking lot of Crying

Shame, and that Crying Shame was licensed to sell alcoholic beverages. However, like

the evidence in Curlee, there was no basis given for any of the witnesses' opinion as to the

parking lot being part of the premises of Crying Shame. There was no testimony from an

owner, employee of Crying Shame, or any other person who was familiar with what

constituted the premises or whether the parking lot was directly or indirectly under the

control of Crying Shame, there was no evidence as to what premises were actually listed

in Crying Shame's permit, nor was there any other evidence as to why the witnesses

believed that the parking lot was part of the premises of Crying Shame. Because of this,


Baltimore v. State                                                                    Page 4
the opinions given by the witnesses, whether by one witness as in Curlee, or by the

multiple witnesses in this proceeding, led to a "factually unsupported inference or

presumption" "[a]bsent the bases upon which [their] opinion was formed . . . ." Curlee,

620 S.W.3d at 785. The Court of Criminal Appeals went on to state in Curlee that:

        "[J]uries are not permitted to come to conclusions based on 'mere
        speculation or factually unsupported inferences or presumptions.'"
        Braughton v. State, 569 S.W.3d 592, 608 (Tex. Crim. App. 2018) (quoting
        Hooper, 214 S.W.3d at 15).

Curlee, 620 S.W.3d at 785.

        Analyzing the evidence in this proceeding pursuant to Curlee as mandated by the

Court of Criminal Appeals, we find that the evidence was insufficient for a reasonable

juror to have found beyond a reasonable doubt that Baltimore committed the offense on

"premises licensed or issued a permit by this state for the sale of alcoholic beverages"

pursuant to Section 46.02(c) of the Penal Code. 2 Baltimore's sole issue is sustained.

CONCLUSION

        Having found that the evidence was insufficient to support the jury's finding that

the offense was committed "on premises licensed or issued a permit by this state for the

sale of alcoholic beverages" pursuant to Section 46.02(c) of the Penal Code, we reverse the

judgment of conviction, find that Baltimore is guilty of the lesser-included Class A

misdemeanor offense of unlawfully carrying a weapon, and remand this proceeding for



2 The State Prosecuting Attorney's amicus brief in this proceeding disagrees with the Court of Criminal
Appeals's analysis in Curlee and argues that this Court should "ignore" Curlee. However, since this
proceeding was remanded back to this Court for the express purpose of evaluating it using the analysis in
Curlee, we do not believe that we are in a position to simply "ignore" the decision we were ordered to
consider, even if we agreed with many of the arguments made by the SPA.
Baltimore v. State                                                                                Page 5
a new trial as to punishment only.




                                                         TOM GRAY
                                                         Chief Justice

Before Chief Justice Gray,
       Justice Smith, and
       Justice Wright 3
Reversed and remanded
Opinion delivered and filed July 27, 2022
Do not publish
[CR25]




3
  The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.
.

Baltimore v. State                                                                                 Page 6